UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1372


METROPOLITAN PROPERTY AND CASUALTY INSURANCE COMPANY,

                Plaintiff – Appellee,

          v.

WALTER J. HOLLAND, JR.,

                Party-in-Interest/Defendant–Appellant,

          and

DAVID W. MCKAUGHAN,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:10-cv-00690-WMN)


Submitted:   January 26, 2012              Decided:   February 2, 2012


Before WILKINSON, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Siems, LAW FIRM OF ROBERT L. SIEMS, Baltimore,
Maryland, for Appellant. Stacey A. Moffet, Richard J. Berwanger,
Jr., ECCLESTON & WOLF, P.C., Hanover, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Walter J. Holland, Jr. appeals the district court’s

order granting summary judgment for the Appellee on its claim

for a declatory judgment.      We have reviewed the record and find

no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.        Metro. Prop. and Cas. Ins. Co. v.

Holland,   No.    1:10-cv-00690-WMN       (D.   Md.   Mar.    17,    2011).      We

dispense   with    oral   argument    because         the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                      2